







Exhibit 10.2.18
May 5, 2020
Lance Tucker


Re: Retention Agreement
Dear Lance:
As an incentive for you to remain with the Jack in the Box Inc. (the “Company”),
the Company is offering you the opportunity to earn retention benefits under the
terms and conditions of this Retention Agreement (“Retention Agreement”). If
accepted by your signature below, you and the Company agree to the following
terms:
1.Continued Employment in Current Position. The Company intends that you will
continue working in your current position as Executive Vice President and Chief
Financial Officer under current terms and conditions of employment. Your offer
letter agreement with the Company dated as of January 10, 2018 shall remain in
full force and effect, except where inconsistent with this Retention Agreement
and your outstanding equity incentive awards covering Company common stock will
remain in full force and effect, except as specifically provided in this
Retention Agreement. Notwithstanding the foregoing, the Company retains the sole
discretion to change your title, reporting relationship, duties, and
compensation and benefits; provided, however, that during the Retention Period,
the Company will not reduce your base salary and annual incentive payment
opportunity under the terms of the Company's Performance Incentive Program from
the level in place as of the date of this Retention Agreement, unless pursuant
to a salary reduction program generally applicable to the Company's similarly
situated employees.
2.Retention Period. If you remain actively employed by the Company in good
standing from the date of this letter through December 31, 2020 (the “Retention
Date”) and satisfy all of the terms and conditions set forth herein, then the
Company agrees to provide you with the following benefits (the “Retention
Benefits”):
(a)You will be eligible to earn a cash bonus in the amount of $610,000, subject
to standard payroll deductions and withholdings (the “Cash Retention Bonus”).
The Cash Retention Bonus, if earned, shall be payable to you in a lump sum by no
later than January 7, 2021; and
(b)The Company will waive any obligation you may have to repay the relocation
benefits provided to you under the terms and conditions of that certain
Relocation Payback Agreement between you and the Company dated as of January 1,
2018 (the “Relocation Forgiveness”).
3.Conditions to Receipt of Retention Benefits. In order to earn the Retention
Benefits, all of the following conditions must be satisfied:
(a)Satisfactory Employment. You must: (i) remain actively employed and provide
services through the Retention Date; for the avoidance of doubt, active
employment does not include any leave of absence or any period after tendering a
notice of resignation; (ii) provide at least satisfactory performance of all
assigned duties, in a competent manner and consistently meet all expectations,
as determined in the sole discretion of the Company; and (iii) remain in
compliance with Company policies and procedures, and in compliance with this
Retention Agreement and your other written agreements with the Company.



--------------------------------------------------------------------------------









(b)Unvested RSUs. On December 16, 2019, the Company granted a restricted stock
unit award to you representing the right to be issued up to 11,839 shares of
Company common stock that vested over a four year period subject to your
continued services to the Company (the “2019 RSU Award”). In consideration of
the compensation, terms and benefits provided to you by this Agreement, you
agree that, effective as of the Retention Date, any and all then-outstanding
unvested portion of your 2019 RSU Award shall be cancelled and forfeited.


(c)Temporary Waiver of Severance Plan Benefits. In consideration of the
compensation, terms, and benefits provided to you by this Agreement and as part
of your employment, you agree that beginning on the Retention Date and for a
period of six (6) months thereafter (until July 1, 2021), you shall not be
eligible for any severance and/or change in control benefits under that certain
Jack in the Box Inc. Severance Plan for Executive Officers dated March 9, 2020
(the “Severance Plan”).
(d)Mutual Release. As a condition to your receipt of the Retention Benefits, you
shall, if requested by the Company prior to or on the Retention Date, execute
and deliver to the Company a mutual general release of rights and claims between
you, the Company and its affiliates in a form provided by the Company (with any
such reasonable modifications as are required by the Company to comply with
applicable law or circumstance) (the “Mutual Release”), within the applicable
time period set forth therein, and allow such Mutual Release to become effective
in accordance with its terms, which must occur within the timeframe specified in
the Mutual Release, which in no event shall be later than sixty (60) days
following the date the Company provides such release to you (such latest
permitted effective date of the Mutual Release, the “Mutual Release Deadline”).
If the Mutual Release is required by the Company and does not become effective
prior to the Mutual Release Deadline, you shall not be entitled to the Retention
Benefits. Further, if and upon your voluntary resignation from the Company, you
agree to execute and allow to become effective the Company’s standard separation
agreement.
4.At-Will Employment. The Retention Agreement is intended to provide a financial
incentive to you and is not intended to confer any rights to continued
employment upon you. Nothing in this Retention Agreement is intended to alter
your at-will employment relationship with the Company, and your employment
remains terminable by either you or the Company with or without Cause or advance
notice.
5.Termination. You may resign your employment with the Company for any reason
prior to the Retention Date or thereafter by providing one hundred twenty (120)
days’ advance written notice to the Company, and the Company may terminate your
employment at any time with or without Cause or advance notice.
(a)If, prior to the Retention Date, you are subject to a Qualifying Termination
(as defined in the Severance Plan), you will be eligible to receive the
severance benefits set forth in Section 3 of the Severance Plan (the “Plan
Severance”), subject to and in accordance with the terms, conditions and
requirements of the Severance Plan. For the avoidance of doubt, upon the
termination of your employment by you or the Company for any reason in either
case that occurs prior to the Retention Date, you will not earn and will not
receive any Retention Benefits (or any portion thereof).
(b)If your employment with the Company is terminated at any time other than due
to a Qualifying Termination, then you will not be eligible to receive the Plan
Severance or the Retention Benefits, and shall not be entitled to any further
compensation from the Company.



--------------------------------------------------------------------------------









6.Section 409A. All benefits provided under this Retention Agreement are
intended to satisfy the requirements for an exemption from application
of  Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”) to the maximum extent that an exemption is
available and any ambiguities herein shall be interpreted accordingly; provided,
however, that to the extent such an exemption is not available, the benefits
provided under this Agreement are intended to comply with the requirements of
Section 409A to the extent necessary to avoid adverse personal tax consequences
and any ambiguities herein shall be interpreted accordingly.
It is intended that (i) each installment of any benefits payable under the
Retention Agreement to you be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i) and (ii) all payments of any such
benefits under the Retention Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), as applicable.  However, if the Company
determines that any benefits payable under this Retention Agreement upon your
termination of employment constitute “deferred compensation” under Section 409A
and you are a “specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
imposition of the adverse personal tax consequences under Section 409A, (A) the
timing of such benefit payments shall be delayed until the earlier of (1) the
date that is six months and one day after your “Separation from Service” (as
defined under Treasury Regulations Section 1.409A-1(h) and without regard to any
alternate definition thereunder)) and (2) the date of your death (such
applicable date, the “Delayed Initial Payment Date”), and (B) the Company shall
(1) pay you a lump sum amount equal to the sum of the benefit payments that you
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this paragraph and (2) commence paying the balance, if any, of the benefits in
accordance with the applicable payment schedule.
7.Acknowledgments. You hereby acknowledge and agree that there are no
circumstances as of the date of this Retention Agreement that constitute, and
nothing contemplated in this Retention Agreement shall be deemed for any purpose
to be or to create, an involuntary termination without Cause or a Good Reason
resignation right, including for purposes of the Severance Plan or any other
severance or change in control plan, agreement or policy maintained by the
Company, and that you are not eligible for, and will not receive, any severance
or change in control benefits pursuant to the Severance Plan or any other
agreement, plan, policy or otherwise, except as expressly set forth herein. You
further hereby expressly waive any claim or right you may have (if any) to
assert that this Retention Agreement or any other condition or occurrence forms
the basis for a without Cause termination or Good Reason resignation for any
purpose, including for purposes of the Severance Plan.
8.Entire Agreement. This Retention Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter. It supersedes and replaces any other promises,
understandings, or agreements (whether written or unwritten) you may have with
the Company concerning these matters. This Retention Agreement is entered into
without reliance on any promise or representation (written or unwritten), other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. The terms of this Retention Agreement
may not be modified or amended except in a written agreement signed by you and a
duly authorized officer of the Company.





--------------------------------------------------------------------------------









I acknowledge that I have read, understand and agree with the above:




/S/ Lance Tucker  Date: May 5, 2020 
Lance Tucker
Jack in the Box Inc.


By: /S/ Sarah Super  Date: May 14, 2020 
Sarah Super, SVP, CLO

